DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


The abstract of the disclosure is objected to because it contains the legal phraseology “comprises” in line 6. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: at paragraph [0052] of the specification, line 6 recites “flash tube 310” but should instead read “flash tube 110”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: a control device that controls valve operations in claims 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-6 are objected to because of the following informalities: 
Claim 1, at line 3, recites “comprising;” but should instead read --comprising:
Claims 2-6 are also objected to as they depend from claim 1. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,009,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate each of the limitations of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the claim is indefinite because it is unclear what is meant by “a second refrigerant” as recited in the claim. Specifically, there is no mention of a “first” refrigerant and it is unclear how the device is to be operated using two refrigerants. For examination purposes the claim is presumed to mean that the housing is capable of receiving through the liquid line port a refrigerant from a liquid line pipe of a heat pump system.
	Regarding claim 14, the claim is indefinite because the phrase “sense a temperature and pressure or a presence of a liquid” can be interpreted in multiple ways. For example, the limitation could be read to mean that the sensor senses either “a temperature and a pressure” OR “a presence of a liquid”. The limitation could also be read to mean that the sensor senses “a temperature” AND “a pressure or a presence of a liquid”. For examination purposes the claim is interpreted in the first manner discussed above.
	Regarding claim 20, the claim is indefinite for the same reasons as discussed in regards to the rejection of claim 14 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin (US 6,681,597).
	As to claim 1, Yin discloses a liquid slug reduction device (Fig. 1; col. 6, lines 17-18) for use in air conditioning and heat pump systems (col. 1, lines 39-40), the device comprising:
	a housing 12/14 having a cavity 17, the housing 12/14 comprising:
		an inlet port 28 providing an entry path into the cavity 17;
		an outlet port 30 providing an exit path from the cavity 17;
		a liquid line port 80 providing a refrigerant pathway into and out of the cavity 17; and
	a flash tube 18 extending through the cavity 17 and providing a passageway through the cavity such that a hot gas that enters the cavity 17 through the inlet port 28 is capable of causing a liquid refrigerant that enters the flash tube 18 to evaporate (col. 6, lines 7-20).
	It is also noted that the various port and pathway functions are relative to the manner in which the device is connected to a refrigerant circuit. For example, the device is also capable of being connected in a manner in which port 27 is an inlet port providing an entry path into the cavity 17, port 25 is an outlet port providing an exit path from the cavity 17; port 80 is a liquid port providing a refrigerant pathway into and out of the cavity 17; and tube 36 is a flash tube extending through the cavity 17 and providing a passageway through the cavity 17 capable of allowing a hot gas which enters the cavity through the inlet port 27 to cause a liquid refrigerant that enters the flash tube 36 to evaporate.
	As to claim 2, Yin discloses a device capable of being operated such that outlet port 30 (or alternatively 25) provides an exit path for hot gas to exit the cavity 17.
	As to claim 3, Yin discloses port 80 which is capable of receiving liquid refrigerant from a liquid line pipe of a heat pump system.
	As to claim 4, Yin discloses a device capable of being operated in a manner such that tube 36 is a flash tube with ends and an outlet opening 30 of the flash tube located outside of the cavity 17.
	As to claim 5, Yin discloses inlet and outlet ports on different sides of housing 12/14 (if a vertical axis is drawn through the center of the device as shown in Fig. 1, inlets and outlets will be on opposing sides of said axis).
	As to claim 6, Yin discloses a cylindrically shaped housing 12/14 (Fig. 2).

Claims 7-8, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottum (US 3,651,657).
	As to claim 7, Bottum discloses a slug reduction system capable of use in a heat pump system, the slug reduction system comprising:
	a slug reduction and charge compensator device (Fig. 2), comprising:
		a housing 30 having a cavity and a port 52 providing a refrigerant pathway into and out of the cavity; and
		a flash tube 40-44 extending through the cavity and providing a passageway through the cavity for a suction line refrigerant to flow through the flash tube 40-44; and
	a valve assembly 88 configured to control whether the cavity is fluidly coupled to a hot gas refrigerant pipe 86 through an inlet port 78 of the housing, wherein the hot gas refrigerant pipe 86 is designed to carry a hot gas refrigerant from a compressor 14 (Figs. 1-2).
	As to claim 8, Bottum discloses a coupling pipe 62 that provides a flow path for the hot gas refrigerant to exit the cavity through an outlet port 38 of the housing and flow to the valve assembly 88 via compressor 14 and pipe 86 (Fig. 1).
	As to claim 11, Bottum discloses a flow channel 94/96 in the valve assembly 88 for the hot gas refrigerant to flow from the hot gas pipe 86 into the cavity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bottum as applied to claim 8 above, and further in view of Nishiyama (US 2017/0016660).
	As to claims 9-10, Bottum does not explicitly teach first and second coupling pipes as claimed. However, Nishiyama teaches a first coupling pipe for hot gas to exit an accumulator 5 and (shown as pipe extending to the left of accumulator 5 in Figs. 11-12) and a second coupling pipe 9 fluidly coupled at an inlet (Figs. 11-12), wherein the flow control of the pipes is controlled by valve assembly 8 and 11. Such a configuration allows for reversal of refrigerant flow to provide a heat pump operation. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Bottum to have coupling pipes and a valve assembly as claimed and taught by Nishiyama because it would result in a more versatile operation capable of both heating and cooling a conditioned space as desired.
	As to claims 15-18 and 20, the modified system of Bottum also meets the limitations of claims 15-20 for the same reasons as discussed in the rejections above.

Claims 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bottum as applied in the rejections above.
	As to claims 12-13 and 19, Bottum does not explicitly teach a flow valve as claimed. However, the examiner takes Official Notice that it is well known in the art to control flow to an accumulator with control device and a flow valve such as an expansion valve. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify	the system of Bottum to include a flow valve as claimed in order to achieve a desired level of superheat at the suction of the compressor 14 and thus prevent liquid from entering the compressor.
	Furthermore, the limitations of claim 13 regarding opening and closing of the liquid line port are merely a recitation of intended use. The modified system is considered to be capable of controlling such a flow and thus capable of performing the intended use as claimed.
	As to claim 14, Bottum discloses the valve assembly 88 being controlled based on a sensor 98 configured to sense a temperature and a pressure of the suction line (col. 6, lines 13-20). Bottum teaches a mechanical sensor 98, and thus does not explicitly teach that the valve assembly 88 is controlled based on information in the manner as required by the claim. However, Official Notice is taken that enacting digital control based on sensed information is a common and typical feature of refrigeration systems that would have been obvious to use in conjunction with the valve 88 of for the purpose of providing a more robust and conveniently operated control scheme. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763